Citation Nr: 1705781	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for residuals of a head injury, to include dyspraxia (previously misstated as dysphasia).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991, from March to December 1994, and from December 2003 to March 2005, including service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for bilateral knee pain and dysphasia, and denied entitlement to a TDIU.  

The Veteran testified at a videoconference hearing before the undersigned in October 2016, and a transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral knee pain and dyspraxia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has some high school education, obtained a GED, and worked as a mechanic and utility person.

2.  The Veteran's service-connected disabilities consist of an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD) (rated as 70 percent disabling, from October 20, 2010); headaches (10 percent from January 29, 2009 and 50 percent from February 1, 2016); irritable bowel syndrome (IBS) with nausea and diverticulosis (30 percent from August 11, 2010); left shoulder torn rotator cuff (20 percent from October 8, 2006); bilateral tinnitus (10 percent from October 8, 2006); left elbow joint pain (10 percent from November 25, 2008); and right elbow joint pain (10 percent from November 25, 2008).  His combined total rating has been 90 percent from October 29, 2010, and 100 percent from February 1, 2016.

3.  The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his educational and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for entitlement to a TDIU, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a).

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Entitlement to a TDIU

The Veteran contends that he has been unable to work since April 2013 due to service-connected disabilities, particularly his PTSD, IBS, and headaches.  He indicates that he almost lost his job on several occasions due to his PTSD, had accidents at work due to the IBS, and missed approximately one month's worth of work in a 12-month period due to headaches.  See the October 2013 TDIU application; October 2016 Board hearing transcript.

The Veteran's service-connected disabilities consist of an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD) (rated as 70 percent disabling, from October 20, 2010); headaches (10 percent from January 29, 2009 and 50 percent from February 1, 2016); irritable bowel syndrome (IBS) with nausea and diverticulosis (30 percent from August 11, 2010); left shoulder torn rotator cuff (20 percent from October 8, 2006); bilateral tinnitus (10 percent from October 8, 2006); left elbow joint pain (10 percent from November 25, 2008); and right elbow joint pain (10 percent from November 25, 2008).  His combined total rating has been 90 percent from October 29, 2010, and 100 percent from February 1, 2016.  Thus, the percentage requirements of § 4.16(a) are met.  

The remaining issue is whether the service-connected disabilities preclude the Veteran from engaging in substantial gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Regarding the Veteran's education and employment history, the Veteran has two years of high school education, obtained a GED, and had training in as a self-propelled systems mechanic.  See the October 2013 TDIU application.  The record further indicates that from November 2005 to April 2013, the Veteran worked as a mechanic or utility person.  Since April 2013, the Veteran has not been employed.  See the March 2014 response to employment information request (VA Form 21-4192); October 2016 Board hearing transcript.  

After thorough review, the Board finds that the Veteran's service-connected disabilities are shown to preclude him securing and following substantially gainful employment consistent with his educational and work background.

In March 2014, the Veteran's former employer submitted response to a Request for Employment Information (VA Form 21-4192) indicating that the Veteran worked as a utility person/mechanic from November 2005 to April 15, 2013, and the reason for termination was "layoff - lack of work."  

In a series of April 2014 VA examinations, the Veteran was noted to require time off work due to "frequent stooling" caused by the IBS.  Examiners also indicated that his bilateral shoulder condition had a moderate impact on physical employment and no impact on sedentary employment, and that his PTSD caused occupation and social impairment with reduced reliability and productivity.  The PTSD examiner asserted that it was beyond his scope of expertise to opine on whether the Veteran's service-connected disabilities rendered him unemployable; however, the PTSD caused mild to episodically moderately impaired understanding, memory, concentration, and persistence; and moderately to significantly impaired social interaction, including ability to get along with coworkers, respond appropriately to supervision, maintain socially appropriate behavior, work around others without becoming distracted or behavior extremes, and ability to interact with general public.  The examiner noted that the Veteran was likely to have significantly impaired ability to respond appropriately to changes in work setting and be easily overwhelmed; however, he self-reported that he was able to walk outside to calm down without receiving formal disciplinary action or reprimand.

VA treatment records indicate that on June 13, 2014, the Veteran completed a compensated work therapy (CWT) program and began working in the kitchen part time with the intent to transfer to the maintenance or mechanic department.  On July 21, 2014, the Veteran reported that he got a termination notice while on probation status as a food service worker in the kitchen at the VA medical center, and that he was fired because he was sick.  He began a CWT group training later in July, and started a new job in the logistics department on July 30, 2014.  

On March 24, 2015, the Veteran left the CWT program because he found a full time job as a mechanic for a landscaping company; however, only one month later, on April 27, 2015, the Veteran reported to VA that he had quit his position with the landscaping company due to medical issues.  He stated that he was told he would be fired if he did not resign.  In June 2015, the Veteran reentered the CWT program and began a position as an assistant in the library.  In July 2015, the Veteran's supervisor at the library indicated there were some issues regarding the Veteran's unexcused break periods.  The Veteran left the CWT program on August 4, 2015 due to supervisory relations and performance issues, as well as to begin college classes toward an Associate's degree in paralegal studies.  

In February 2016, a private vocational evaluation was submitted by C.V., a rehabilitation specialist.  C.V. reviewed relevant VA examinations and rating decisions, and conducted a telephone interview of the Veteran.  The Veteran reported that he was able to perform light inside chores at home, but could not maintain the outside yard.  He could drive but had problems with road rage, had an alarm system at home that he constantly checked, typed with his index fingers at the rate of six words per minute, had shopped at the earliest hour possible to avoid crowds.  The Veteran asserted that his PTSD was his most significant vocational and social condition.  He had panic attacks 1-2 times per week that lasted from 15 minutes to one hour, he had anger problems including multiple arguments with supervisors and co-worker, and sleep on average four hours per night that  resulted in fatigue, difficulty concentrating, problems paying attention, and problems staying on task.  He reported that he took four medications, which had the side-effects of blurred vision and short-term memory loss.  The Veteran stated that he had been sponsored by VA in a vocational rehabilitation program and worked at VA, but was terminated during his probationary period due to verbal arguments with coworkers and supervisors, as well as missing several days of work.  The Veteran noted that he had been taking paralegal classes online for a semester, but the second semester required attending classes in person and he was unsure if he could tolerate the classroom.  In addition, the Veteran's IBS flared up at least once per week, and lasted 8-24 hours, during which time he had to stay in close proximity to a bathroom, which he may have to use 3-4 times in an hour.  The left shoulder condition resulted in a limited range of motion, decreased strength, inability to reach above his head, and pain.  The elbow conditions caused his elbows to become "locked" for up to two minutes at a time.  The headaches occurred 2-3 times per month, during which he had to lie down in a dark quiet room for several hours.  

C.V. concluded that the Veteran was unable to perform any type of substantial, gainful occupation at any exertional level in light of the findings by the VA examiners in the April 2014 examinations and a January 2015 rating decision that assigned a 70 percent rating for PTSD with associated depression.  C.V. pointed to the Veteran's inability to complete the training for an unskilled position at VA, and noted that the Veteran was terminated form his last position due to missing an excessive amount of work due to his IBS, headaches, walking away from the work station when becoming angry, and having verbal arguments with colleagues.  C.V. opined that the Veteran's anger made him a liability to any employer, and indicated that his non-exertional vocational limitations would preclude any and all employment because his absenteeism and being off-task would exceed the accepted tolerance of employment.

The Veteran testified in the October 2016 Board hearing that he had last worked in April 2013, as a utility person who did "a little bit of everything," including brake line work, sand blasting, and painting.  He asserted that he was let go when the company was downsizing, and that his service-connected conditions were interfering with his job.  The Veteran stated that his physical conditions rendered him unable to complete physical tasks by himself, his IBS caused him to have accidents on more than one occasion when he could not get to the bathroom quickly enough, the headaches caused him to miss approximately one month's worth of work in a 12-month period, and that his PTSD almost cost him his job on several occasions.  The Veteran asserted that he was rude and obnoxious to people, and that he flung a wrench at someone's head.  He also indicated that he had trouble with concentration and memory.  

The Veteran also testified that he participated in vocational rehabilitation through VA at a VA medical center, working as an assistant in the library and making deliveries to different departments, but he felt disrespected and talked down to, and making deliveries was hard on his knees.  The Veteran and his spouse, K.P., indicated that after the Veteran was laid off from his most recent job, he started taking classes.  He completed some classes online, and had trouble using the computer.  However, when the new semester started in January 2016, he was required to go to school for a class and when he saw hundreds of people at the school, he went "into total lockdown" in his car and could not get out of the car.  

In sum, the evidence that establishes that the Veteran's service-connected disabilities cause significant occupational impairment.  There is probative lay and medical evidence that establishes that the Veteran is unable to perform substantially gainful employment due to the service-connected disabilities.  The April 2014 VA examiner found that the Veteran's PTSD caused moderately to significantly impaired social interaction, including ability to get along with coworkers, respond appropriately to supervision, maintain socially appropriate behavior, work around others without becoming distracted or behavior extremes, and ability to interact with general public.  The examiner noted that the Veteran was likely to have significantly impaired ability to respond appropriately to changes in work setting and be easily overwhelmed.  In addition, the February 2016 vocational evaluation report indicated that the Veteran's anger made him a liability to any employer, and that his vocational limitations would preclude any and all employment because his absenteeism and being off-task would exceed the accepted tolerance of employment.  Furthermore, the evidence also indicates that between June 2014 and August 2015, the Veteran lost at least two jobs (as kitchen worker and a library assistant at a VA medical center) due to performance issues, supervisory issues, and/or absenteeism.  As such, the Board finds that the Veteran's service-connected disabilities prevent him from obtaining and maintaining employment as a mechanic or utility person.  

Accordingly, on this record, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are shown to prevent him from engaging in any substantially gainful employment.  Thus, entitlement to a TDIU by reason of service-connected disabilities is warranted.


ORDER

A total rating based on individual unemployability by reason of service-connected disabilities is granted.





REMAND

Review of the record reflects that further development is necessary.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d). 

With regard to the claim for service connection for bilateral knee pain,  the Veteran asserted in the October 2016 Board hearing that his knees began to bother him a couple of months into his second deployment.  He indicated that he climbed on and off of vehicles regularly, and spent 14-18 hours a day constantly moving around as part of a convoy security detail.  He stated that he had on 70-75 pounds of body armor, and carried heavy weapons as well, all of which caused his knee problems.  The Veteran estimated that he saw the medic 10-15 times during service for his knees, who would give him Motrin and tell him to try to stay off his feet.  In an April 2009 VA examination report, the Veteran was found to have tears of posterior horn of the medial menisci of the bilateral knees.  However, no opinion was provided on the etiology of the diagnoses.  As such, a medical opinion should be obtained.

With regard to the claim for service connection for a head injury, the Veteran asserted in the October 2016 Board hearing that he had a head injury in active service in 2004 from being very close to an IED that exploded when he was close by.  He stated that the force of the blast caused him to fly of the vehicle he was in, landing on his head.  The Veteran also asserted that the April 2009 VA examination was inadequate because it was performed by a physician assistant and not someone with experience or training in traumatic brain injuries (TBI).  The Board notes that the April 2009 VA examination, performed by a physician assistant, was not a traumatic brain injury examination.  The Board also notes that the Veteran is currently service-connected for headaches and PTSD, which maybe have overlapping symptoms with any diagnosed brain injury.  As such, the Veteran should be scheduled for a VA TBI examination and a medical opinion should be obtained.

Finally, updated VA treatment records should be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from March 2016 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the VA examiner who conducted the April 2009 VA knees examination (or a suitable replacement) and ask the examiner to review the record and prepare a medical opinion.  

The examiner should review the file and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right and/or left knee disability was incurred in or aggravated by military service.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the Veteran should be scheduled for such an examination. 

3.  Schedule the Veteran for a VA TBI examination to determine the nature and likely etiology of any current brain injuries and/or residuals thereof.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed current residuals of a TBI, including discussion of the 2004 exposure to an IED.  

All diagnoses shall be reported.  The examiner should also provide opinion as to the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed TBI is related to incident, injury, or event in active service; and

(b) if a TBI is diagnosed, whether it is at least as likely as not that the headaches and memory loss, for which the Veteran is already service-connected, are residuals of the TBI or are manifestations of separate disabilities.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


